Citation Nr: 0032630	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disease as secondary to service-connected malaria and a 
left knee disability.  

2.  Entitlement to service connection for a disability as due 
to herbicide exposure.

3.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1999 RO decision which denied service 
connection for hypertension and heart disease as secondary to 
service-connected malaria and a left knee disability, which 
denied service connection for a disability as due to 
herbicide exposure during service in Vietnam, and which 
denied an increase in a 20 percent rating for a left knee 
disability. 


REMAND

The Vietnam veteran claims in part service connection for a 
disability as due to herbicide exposure.  In its March 1999 
decision, the RO stated that the veteran did not report any 
specific disability as having resulted from herbicide 
exposure and that his medical record did not show any 
disability recognized as related to herbicide exposure.  
However, current medical evidence shows that the veteran has 
non-insulin dependent diabetes.  At this moment, diabetes is 
not among the diseases listed in regulations concerning 
presumptive service connection based on Agent Orange exposure 
in Vietnam.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2000).  However, in November 2000 
the Acting Secretary of the VA announced his intention to add 
diabetes to the list of Agent Orange diseases, and it appears 
that related regulations will be promulgated in the near 
future.  On remand, the RO should request the veteran to 
specify what disability he is claiming that has resulted from 
herbicide exposure and apply any new final regulations 
concerning diabetes and Agent Orange exposure.  

In its March 1999 decision, the RO denied the claims for 
service connection on the basis that they were not well 
grounded.  However, during the pendency of this appeal, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which among other things eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Id.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In particular, to satisfy its duty to assist the veteran, the 
RO should make another attempt to obtain medical records from 
Low Country General Hospital (the initial request in 
September 1999 was returned as undeliverable) and from the 
Naval Hospital in Beaufort, South Carolina (which the veteran 
referenced in an August 1999 letter to the RO).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In regard to the increased rating claim, the Board notes that 
the veteran has not been afforded a VA examination to 
determine the nature and severity of his service-connected 
left knee disability.  Such should be arranged.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  In addition, the RO should 
also obtain any recent treatment records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  
 
Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he specify what disability he 
is claiming that has resulted from 
herbicide exposure.  The RO should also 
obtain the names and addresses of all 
health care providers (VA or non-VA) where 
he has received treatment for the 
disability or disabilities he is claiming 
as due to herbicide exposure, for his 
hypertension and heart disease, and for 
his left knee disability.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of the 
related medical records.  This includes, 
but is not limited to, records from Low 
Country General Hospital and the Naval 
Hospital in Beaufort, South Carolina. 

2.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's service connection claims, 
to include any claim for service 
connection for diabetes as due to Agent 
Orange exposure.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left knee disability.  The claims file 
should be provided to and reviewed by the 
examiner.  All indicated tests should be 
performed, to include range of motion 
testing with a goniometer.  The examiner 
should note for the record any objective 
evidence of pain referable to the left 
knee, and should assess the degree of 
additional limited motion or other 
functional impairment during use or 
flare-ups due to knee pain, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All clinical findings must be 
reported in detail in the examination 
report.  

4.  After completion of the foregoing, the 
RO should review, on the merits, the 
claims which are on appeal.  This review 
should take into account any final 
regulations which are promulgated related 
to diabetes and Agent Orange exposure, and 
include consideration of possible dual 
ratings for the left knee disability as 
discussed in VAOPGCPREC 9-98 and 23-97.  
If the claims remain denied, the RO should 
provide the veteran with a supplemental 
statement of the case and the opportunity 
to respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



